Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 March 2022 and 18 March 2022 have been entered.

Misnumbered claims 1-7 were presented.   

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
The objection to claim 1 has been withdrawn in view of the current 112, second paragraph rejection.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they 
Misnumbered claims 2-6 have been renumbered 7-10 and 17. Newly added misnumbered claim 7 has been renumbered 26.

Claim Interpretation
Regarding limitations recited in independent Claim 1 which are directed to a manner of operating the disclosed device (e.g. “ for a fuel cell based power generator ”, “ for containing a fuel cell based power generator ”, etc.), it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 1, 7-10, 17, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a) Newly amended claim 1 recites “a second partial enclosure comprising; first plate, a second plate…a porous material…a sealing layer…”.  It is unclear and indefinite as to whether the recitation of these elements have antecedent basis with respect to the previously recited first plate, second plate, porous material, sealing layer; or are distinctly different elements. For the purpose of comparison to the prior art, it will be assumed to be different elements.
(b) Newly amended claims 1 and 7-10 recite “oxidant providing enclosure..” within the preamble. It is unclear and indefinite whether such a limitation is requiring the enclosure itself to emit or exhaust an actual oxidant.  For the purpose of comparison to the prior art, it will be assumed exposure of the enclosure to an ambient environment provides for an oxidant.
(c) Claim 1 recites the limitation "the polymer material" in the final line.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of comparison to the prior art, it will be assumed to be any application of a polymer material to any element meets the limitation.
(d) Newly amended claim 17 recites “forming a second thermal insulating device” in lines 16-17 of the claim.  It is unclear and indefinite as to whether the first, second, or both partial enclosures previously recited are in reference to the formed second thermal insulating device or completely separate from.  For the purpose of comparison to the prior art, it will be assumed to be in reference to the second thermal insulating device.
All claims dependent are rejected for the same.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Kerspe et al. in view of Maghribi on claim 1 is maintained with modifications because the claims has been amended.
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Kerspe et al. in view of Maghribi as applied to claim 1 and further in view of Albert et al. on claims 7 and 10 is maintained and reproduced below.

The claim rejection under 35 U.S.C. 103 as unpatentable over Kerspe et al. in view of Maghribi as applied to claim 1 and further in view of Baily on claims 8 and 9 is maintained and reproduced below.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kerspe et al. (US 2017/0214010) in view of Maghribi (US 2007/0128420).
Regarding claim 1, Kerspe discloses an  oxidant providing enclosure, the enclosure comprising first and second partial enclosures (lower and upper half shells; Abstract), and each enclosure comprising: 
a first plate (outer walls 8, 8’); a second plate (inner wall 7, 7’) formed to nest adjacent the first plate with a gap (insulation gap) between the first and second plates [0043, 0044]; a porous material (molded insulation parts) arranged in the gap between the plates [0027, 0044];
a sealing layer disposed between the first and second plates (support or insulation or filler material) [0043] such that the porous material is sealed from ambient at a pressure less than ambient (vacuum insulation formed) [0044]; 
wherein the first and second plates comprise a substantially planar portion and sides (Figs 6 and 7), and wherein a sealing layer is arranged between sides of the first and second plates (support or insulation or filler material) [0043]; 

wherein the first and second plates of the first and second thermal insulation device are configured to be wholly separated from each other (intermediate products) [0046, 0058], to allow at least oxygen from ambient to reach the electrochemical device (duct 10 and when in intermediate form) [0046, 0053-0056, 0058] but is silent towards a polymer material including parylene.  
Maghribi teaches that parylene is an effective thermally insulative polymeric material with a combination of properties including being lubricious, resistant to chemicals, and having excellent mechanical strength [0021, 0022].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use parylene as part of the materials providing the molded insulation parts of Kerspe because Maghribi recognizes that parylene is an effective thermal insulator with additional beneficial properties including good mechanical strength and chemical resistivity among others [0021, 0022].  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950) (MPEP 2143).

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kerspe et al. in view of Maghribi as applied to claim 1 above, and further in view of Albert et al. (US 2002/0114937).
The teachings of Kerspe and Maghribi as discussed above are herein incorporated.
Regarding claims 7 and 10, Kerspe does not explicitly teach the porous material is a nano-porous material comprising an open cell material wherein the pressure is between approximately 0 and 1000 Pa (Pascal-Newtons/Meter2).  
	Albert teaches an insulated barrier where the insulative material is selected from open cell materials with nanopores [0077-0081] where the pressure was maintained under a pressure of approximately 100 mTorr (13 Pa) [0137]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use open cell materials with nanopores and maintain a pressure of approximately 100 mTorr in the vacuum shells of Kerspe and Maghribi because Albert recognizes such materials and pressures provide for the preparation of a vacuum insulated container.

Claims 8 and 9, are rejected under 35 U.S.C. 103 as being unpatentable over Kerspe et al. in view of Maghribi as applied to claim 1 above, and further in view of Baily (WO 2014/184393).
	The teachings of Kerspe et al. and Maghribi as discussed above are herein incorporated.
Regarding claims 8 and 9, Kerspe and Maghribi is silent towards a low-density mixture of fumed silica, fiberglass, and silicon carbide.
Baily teaches that a mixture of structured silica based materials, glass wool, silicon carbide and desiccants (getter materials) [0010-0023] as a core material for vacuum insulation panels can provide increase efficiency (Abstract) [0042]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use a mixture of silica based .

Claims 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kerspe et al. (US 2017/0214010) in view of Maghribi (US 2007/0128420) and Muthukumaran et al. (US 2006/0261304).
Regarding claims 17 and 26, Kerspe discloses a method of forming an interior pocket of ambient environment , the enclosure including first and second partial enclosures (lower and upper half shells; Abstract), the method comprising: 
forming a first and second partial enclosure (upper and lower half shells 3, 4) by pressing a porous material between two plates (molded insulation part) such that the plates are separated from each other by a gap defined by the porous material [0050, 0051]; and 
the first and second plates, comprising a substantially planar portion and sides (Figs 6 and 7); the sealing layer beingPage 3 of 8 4850-2028-9023.1DOCKET NO.: 091509.040001PATENTApplication No.: 15/632,778Office Action Dated: June 15, 2021arranged between the sides of the first and second plates (support or insulation or filler material) [0043]; 
the method of forming the thermal insulation enclosure further comprising; physically completely separating the first and second partial enclosures from one another to form an interior pocket of ambient environment (pre-manufactured intermediate products) [0046, 0058] (Figs 6 and 7); and placing an electrochemical devices within the pocket such that the device is substantially thermally insulated from ambient [0044]; and, wherein the first and second plates of the first and second thermal insulation device are separated to allow at least oxygen from ambient to reach the electrochemical device (intermediate product and duct 10) [0046, 0053-0056, 0058] in a partial vacuum [0052] but does not explicitly teach depositing a conformal sealing layer on a surface of the porous material in the gap to form a gas seal between the two 
Maghribi teaches a conformal polymeric material used for thermal insulation includes parylene which is produced by vacuum vapor deposition [0006, 0021] to provide the benefit of being completely conformal of uniform thickness over edges, points, crevices, and exposed internal areas [0021].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use an insulative polymer such as parylene deposited under vacuum on the porous material of Kerspe because Maghribi teaches this material is an effective thermal insulator with good mechanical strength and the process allows for the conformal sealing of porous material to allow for conformity of the thickness, edges, and crevices of the material while sealing (maintaining the partial vacuum) [0021].  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950) (MPEP 2143).
Muthukumaran teaches configured enclosures for insulated fuel cells [0031] include openings to allow for engaging other devices, wiring, fuel supply lines, etc. to allow for functionality of the enclosed device such as the fuel cell [0032] allows for the fuel cells to operate at higher temperatures which can yield higher power outputs [0014].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide the insulated enclosure of Kerspe and Maghribi to hold a fuel cell because Muthukumaran .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant’s principal arguments are: 
(a) Kerspe does not disclose “the first and second plates of the first and second thermal insulation device are separated from each other and not sealed to each other”, and 
(b) Maghribi is disanalogous art since one of ordinary skill in the art working with inorganic systems i.e. fuel cells would not turn to biological “organic” systems. 

In response to Applicant’s arguments, please consider the following comments: 
(a) The claim currently recites “the first and second enclosures are configured to be wholly separated from one another to allow at least oxygen from ambient to reach…”. The rejection above states the prior art of Kerspe recognizes pre-formed upper and lower half shells forming finished assembled intermediate products in which each shell is sealed [0046, 0053-0056]. As the use of the enclosure for a fuel cell based power generator is recognized as an intended use limitation, it does not limit the enclosure towards that specific device.  The recited lack of sealing to allow for oxygen to reach that device would be present in the intermediate form. It should also be noted, Kerspe recognizes further embodiments where a ring-shaped metal sheet can be provided to encompass and close off the battery housing (reading on Applicant argued meaning for “wholly separated from one another”) [0061], 
(b) Applicant appears to argue and suggest that every reference applied within an obviousness rejection is required to recognize the same problem as narrowly argued. As stated within MPEP 904.01(c) “The determination of what arts are analogous to a particular claimed invention is at times difficult. It depends upon the necessary essential function or utility of the subject matter 

Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakajima et al. (US 2007/0295734) discloses a thermal insulating container provided with an inner container shell for housing a heat generating unit and an outer contain shell for covering the inner container shell and a vacuum layer located between (Abstract; Figs 1-3) [0018-0020].

    PNG
    media_image1.png
    862
    674
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727